Case 3:20-cv-00215-KRG Document 100 Filed 02/12/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JIM BOGNET., et al., Case No. 3:20-cv-215

Plaintiffs, JUDGE KIM R. GIBSON

VERONICA DEGRAFFENREID, in her
capacity as Acting Secretary of the
Commonwealth of Pennsylvania, et al.,

Defendants.

4 ORDER
pO +8

NOW, this_!“-__ day of February, 2021, upon consideration the Unopposed Motion for
Extension of Time to Respond to Plaintiffs’ Complaint by Defendants Boards of Election of
Armstrong, Bedford, Blair, Centre, Columbia, Dauphin, Fayette, Huntingdon, Indiana,
Lackawanna, Lawrence, Montour, Northumberland, Venango, and York Counties (ECF No. 95),
the Unopposed Motion for Extension of Time to Respond to Plaintiffs’ Complaint by Defendants
Boards of Elections of Bucks, Chester, Delaware, Montgomery, and Philadelphia Counties (ECF
No. 97), and the Unopposed Motion for Extension of Time to Respond to Plaintiffs’ Complaint by
Defendant Washington County Board of Elections (ECF No. 98), it is HEREBY ORDERED that
the Motions are GRANTED. Defendants’ deadline to answer, move, or otherwise respond to
Plaintiffs’ Complaint (ECF No. 1) is extended until twenty-one days after the United States
Supreme Court enters an Order disposing of the pending petition for writ of certiorari from the

November 13, 2020, judgment of the Court of Appeals for the Third Circuit in this matter. See

Bognet v. Boockvar, 980 F.3d 336 (3d Cir. 2020), petition for cert. filed, (U.S. Nov. 20, 2020) (No. 20-
Case 3:20-cv-00215-KRG Document 100 Filed 02/12/21 Page 2 of 2

0740). In light of this Order and the Court’s previous Order granting the same extension of time
to another Defendant in this case (ECF No. 94), it is FURTHER ORDERED that an extension of
time is GRANTED for all Defendants and that all Defendants shall answer, move, or otherwise
respond to Plaintiffs’ Complaint (ECF No. 1) within twenty-one days of the United States

Supreme Court entering an Order disposing of the pending petition for writ of certiorari .

BY THE COURT:

  

 

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE
